EICE, J.
A dog is a species of property,.for an injury to which an action at law may be sustained. It is not necessary for the maintenance of an action for shooting a dog, that the dog should be shown to have pecuniary value. — Dodson v. Mock, 4 Dev. & Batt. Law R. 146; Perry v. Phipps, 10 Ired. Law Eep. 259 ; The State v. Latham, 13 ib. 33 ; Wright v. Ramscot, 1 Saund. R. 84; 2 Bla. Com. 393, 394 ; Lentz v. Stroh, 6 Serg. & Rawle, 34; King v. Kline, 6 Barr, 318.
Wherever there is a wrongful taking" of the property of another, or a wrongful injury done to it, the law implies that the owner has sustained some damage ; and although there be in fact no sensible damage from the loss or injury of the property, or from an actual deprivation of its use, the owner is entitled to recover some damages. And if the trespass on the property was accompanied by circumstances -of aggravation, “ smart money”, or “ exemplary damages”, may be assessed by the jury, although the property itself had no pecuniary value. Board v. Head, 3 Dana, 488 ; Major v. Pulliam, 3 ib. 582 ; Woert v. Jenkins, 14 Johns. E. 352 ; 3 Starkie’s Ev. 1450-51; Bracegirdle v. Orford, 2 Maule & Sel. R. 77; Merest v. Harvey, 5 Taunton. 442 ; Dearing v. Moore, 26 Ala. 586.
Although it may be allowable to prove, as a justification for killing a dog, that the dog was a nuisance to the community, and was permitted to go at large (4 Dev. & Batt. 146, and 6 Barr, 318, supra); yet there was no error in sustaining the objection to the question put by defendant to a witness, Whether, from his knowledge of said dog, he did or did not consider said dog a nuisance.”
There is no error, and the judgment is affirmed.